Citation Nr: 0832133	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for alcohol and 
polysubstance abuse.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to March 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that in a statement dated October 2007 that 
the veteran indicated he was filing a claim for post 
traumatic stress disorder (PTSD).  This claim is referred to 
the RO for further development.


FINDING OF FACT

The veteran has a history of alcohol and polysubstance abuse.  
No psychiatric disorder was shown in service or in current 
medical evidence.  He filed his claim in June 2004.


CONCLUSION OF LAW

The veteran's alcohol and polysubstance abuse was not 
incurred in the line of duty and is not a disability for 
which VA compensation may be paid.  38 U.S.C.A. §§ 105, 110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.159, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2004, and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that his alcoholism and substance abuse 
began in service as a result of the racism he experienced 
during active duty as well as the treatment he received.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  Willful misconduct is 
defined as an act involving conscious wrongdoing or known 
prohibited action; it involves deliberate or intentional 
wrongdoing and must be the proximate cause of injury, 
disease, or death.  Organic diseases and disabilities which 
are a secondary result of the chronic use of drugs and 
infections coinciding with the injection of drugs will not be 
considered of willful misconduct origin.  However, an injury 
or disease incurred during active service shall not be deemed 
to have been incurred in line of duty if such injury was the 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m)(n), 3.301(d).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of the 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Report of medical history and examination upon entrance into 
service, both dated February 1954 noted no complaints of 
nervous trouble and a normal psychiatric state.  A February 
1955 psychiatric note indicated that there was no evidence of 
a disabling psychiatric disturbance, but stated motivation 
for duty was absent and restoration was not recommended.  A 
March 1955 separation examination noted a normal psychiatric 
state.  The examination noted discharge due to bad conduct.  
That determination was later upgraded.

An April 1955 VA letter indicated that the veteran was 
discharged from the military due to possession of marijuana 
cigarettes.  The veteran was initially given a dishonorable 
discharge which was later upgraded to a discharge under other 
than honorable conditions.

The veteran submitted numerous treatment records from Kaiser 
Permanente reflecting treatment for alcohol and cocaine 
abuse.  

VA treatment records dated June 2004 to July 2007 reflected 
treatment for other clinical conditions including 
hypertension, hyperlipidemia, cellulitis of the lower 
extremities, and dental disorders.  Treatment records also 
reflected counseling for anger management.  A July treatment 
note indicated that the veteran was currently under treatment 
for alcohol use.  A separate July 2004 note indicated that 
the veteran complained of depression, and had been sober for 
90 days after a four year relapse following an eight year 
period of sobriety.  A diagnosis of substance abuse and 
depression was provided. 

Letters from dependency counselor R.J., C.A.C., and from case 
managers R.J.J., and J.A., all indicated that the veteran 
entered substance abuse treatment programs in 1987, 2004 and 
2005, respectively, for his alcohol and substance abuse.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in January 2008.  During his hearing, the 
veteran testified to multiple incidences of racism he 
experienced while serving on active duty.  The veteran 
attributed his alcoholism and substance abuse problems to his 
poor treatment by fellow soldiers and commanding officers 
during his military service.  He stated that he began 
drinking and using drugs while on active duty as a refuge.

To the extent that the veteran used alcohol and marijuana in 
service, the law clearly states that for claims filed after 
October 31, 1990, service connection may not be established 
on a direct basis for a disease or injury that results from 
the abuse of alcohol or drug use.  These are not disabilities 
as defined under law for which VA benefits can be paid.  The 
veteran filed his claim for service connection in June 2004.  
Consequently, service connection cannot be established for 
alcohol and polysubstance abuse, as such a disorder cannot be 
deemed to have been incurred in the line of duty.  Therefore, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for alcohol and poly substance abuse is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


